         Case 1:21-cv-11276-WGY Document 44 Filed 08/26/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

 SECURITIES AND EXCHANGE
 COMMISSION,
                                                           No. 1:21-cv-11276-WGY
                           Plaintiff,

        v.

 FREDERICK L. SHARP, ZHIYING
 YVONNE GASARCH, COURTNEY KELLN,
 MIKE K. VELDHUIS, PAUL SEXTON,
 JACKSON T. FRIESEN, WILLIAM T.
 KAITZ, AVTAR S. DHILLON, and
 GRAHAM R. TAYLOR,

                            Defendants.


    JOINT MOTION FOR MODIFICATION AND EXTENSION OF TEMPORARY
  RESTRAINING ORDER, ORDER FREEZING ASSETS, AND ORDER FOR OTHER
             EQUITABLE RELIEF AS TO JACKSON T. FRIESEN

       Plaintiff, the Securities and Exchange Commission (the “Commission”) and Defendant

Jackson T. Friesen (“Friesen”) jointly move, pursuant to Fed. R. Civ. P. 65(b)(2), for the Court’s

approval of the attached Second Stipulated Extension of the Temporary Restraining Order, Order

Freezing Assets and Order for Other Equitable Relief (the “TRO”) as to Friesen (the “Stipulation”).

Good cause exists to extend the TRO as to Friesen from August 27, 2021 to September 10, 2021,

for the reasons set forth below. Further, in light of this additional requested period of time, the

Commission assents to Friesen’s use of $5,000 for living necessities.

       1. On August 6, 2021 at 1:10 p.m., the Court granted the Commission’s ex parte motion

             seeking preliminary relief and entered TRO.

       2. On August 13, 2021, the Commission filed a Motion for Preliminary Injunction. See

             Docket No. 24. A hearing on the Commission’s motion was held on August 20, 2021.




                                                 1
 Case 1:21-cv-11276-WGY Document 44 Filed 08/26/21 Page 2 of 4




3. At that hearing, counsel for the Commission and for Friesen expressed their agreement

   to an extension of the TRO for a brief period of time to allow the parties to have further

   discussions to see if they would be able to reach agreement on the terms of a stipulated

   preliminary injunction order that, in the absence of a further Court order, will govern

   the terms and scope of the freeze on Friesen’s assets while this action remains pending.

4. Accordingly, the Court, upon motion by the parties, agreed that the terms of the TRO

   as they currently apply to Mr. Friesen should be extended for a period of 7 days, until

   Friday, August 27, 2021. Dkt. Nos. 41, 42.

5. The parties have engaged in good faith discussions to see if they would be able to reach

   agreement on the terms of a stipulated preliminary injunction order that, in the absence

   of a further Court order, will govern the terms and scope of the freeze on Friesen’s

   assets while this action remains pending. Those discussions, however, are ongoing.

   Relatedly, Friesen has engaged additional counsel since August 20, 2021, who requires

   time to assess this matter.

6. The parties, therefore, seek an additional two weeks—to September 10, 2021—to

   continue to discuss the possibility of reaching a stipulated preliminary injunction.

   During that period of time, Friesen requires funds to pay for living necessities. The

   Commission assents to the release of Five Thousand Dollars ($5,000) frozen in

   Friesen’s account ending in the four digits 2334 at the Canadian Imperial Bank of

   Commerce for that purpose. This motion and the assented to release of funds is without

   prejudice to Friesen seeking further relief from this Court for a greater release of funds

   for Friesen’s reasonable expenses.




                                         2
            Case 1:21-cv-11276-WGY Document 44 Filed 08/26/21 Page 3 of 4




       7. In the event that the parties do not reach an agreement on the terms of a stipulated

             preliminary injunction order, Friesen will file an opposition to the Commission’s

             Motion for Preliminary Injunction (see Docket No. 24) by Friday, September 10, 2021.

       8. The parties agree that the TRO will not lapse as to Friesen until either the parties submit

             an agreed-upon preliminary injunction to the Court that the Court accepts, or the Court

             rules on a disputed preliminary injunction motion as to Friesen.

       9. In moving for this extension of the TRO, Friesen is not admitting or suggesting any

             wrongdoing with respect to the allegations in the Complaint. Further, the Commission

             and Friesen each reserve all rights and remedies with respect to the TRO and the

             Commission’s requested preliminary injunction.

       WHEREFORE, the parties jointly request that the Court enter the Stipulation as to Friesen

and the Order Granting Friesen Limited Relief from the Order to Freeze Assets that are filed

herewith.




                                                  3
         Case 1:21-cv-11276-WGY Document 44 Filed 08/26/21 Page 4 of 4




Dated: August 26, 2021                        Respectfully submitted,

                                              SECURITIES AND EXCHANGE COMMISSION

                                              By its attorneys,

                                              /s/ Eric A. Forni
                                              Eric A. Forni (Mass Bar No. 669685)
                                              Kathleen Burdette Shields (Mass Bar No. 637438)
                                              SECURITIES AND EXCHANGE COMMISSION
                                              33 Arch St., 24th Floor
                                              Boston, MA 02110
                                              Phone: (617) 573-8827 (Forni Direct), (617) 573-
                                              8904 (Shields direct)
                                              Fax: (617) 573-4590
                                              Fornie@sec.gov; shieldsska@sec.gov

                                              JACKSON T. FRIESEN

                                              By his attorneys,

                                              /s/ Sarah E. Walters
                                              McDermott Will & Emery
                                              200 Clarendon Street, Floor 58
                                              Boston, MA 02116
                                              (617) 535-4000
                                              sewalters@mwe.com


                                 CERTIFICATE OF SERVICE

        I hereby certify that on August 26, 2021, a true and correct copy of the foregoing
document was filed through the Court’s CM/ECF system, and accordingly, the document will be
sent electronically to all participants registered to receive electronic notice in this case. A copy
will also be sent via first class mail and/or email to those parties who have not yet registered for
notice via the Court’s CM/ECF system.


                                     /s/ Eric A. Forni
                                         Eric A. Forni




                                                  4
